Exhibit LOAN AND SECURITY AGREEMENT This Loan and Security Agreement (hereinafter called "Agreement") is between CELSIUS, INC., a Nevada corporation, authorized to do business in Florida as CELSIUS PRODUCTS, INC., whose address is 140 N.E. 4th Avenue, Suite C, Delray Beach, Florida 33483 (hereinafter called "Debtor”) and CD FINANCIAL, LLC, a Florida limited liability company (hereinafter called "Secured Party"). 1.Grant of Security Interest.Subject to the terms and conditions of the Note (as hereinafter defined) and this Agreement, Debtor, for consideration as defined herein, and to secure the full and prompt payment, observance and performance when due of all present and future obligations and indebtedness of Debtor to Secured Party, whether at the stated time, by acceleration or otherwise, howsoever created, arising or evidenced, whether direct or indirect, absolute or contingent, whether or not of the same or similar class or of like kind to any indebtedness incurred contemporaneously with the execution of this Agreement, and whether now or hereafter existing, or due or to become due, and whether such indebtedness from time to time is reduced and thereafter increased, or entirely extinguished and thereafter reincurred, including without limitation, the following: (a)Any and all amounts owed by Debtor, under, in connection with, and/or pursuant to the indebtedness evidenced by that certain Promissory Note of even date herewith, in the original principal sum of ONE MILLION AND NO/100THS DOLLARS (the "Note"), with interest thereon according to the provisions thereof, and all obligations thereunder, in connection therewith and/or pursuant to any and all agreements and other documents in connection therewith; and (b)All sums advanced or expenses or costs paid or incurred (including without limitation reasonable attorneys' fees and other legal expenses) by Secured Party pursuant to or in connection with the Note or any other agreements and documents in connection therewith plus applicable interest on such sums, expenses or costs; and (c)Any extensions, modifications, changes, substitutions, restatements, renewals or increases or decreases of any or all of the indebtedness referenced above (d)Any and all amounts owed by CELSIUS HOLDINGS, INC., a Nevada corporation, under, in connection with, and/or pursuant to its Unconditional Unlimited Guaranty of even date herewith for all indebtedness evidenced by the Note, with interest thereon according to the provisions thereof, and all obligations thereunder, in connection therewith and/or pursuant to any and all agreements and other documents in connection therewith; and hereby grants to Secured Party a security interest in the collateral described in Schedule 1, same being attached to this Agreement and made a part hereof (hereinafter collectively called the "Collateral"). 2. Definitions. The following terms shall have the following meanings “Accounts” means all Accounts as that term is defined in Article 9 of the UCC; “Chattel Paper” means all Chattel Paper as that term is defined in Article 9 of the UCC; 1 “Commercial Tort Claims” means all Commercial Tort Claims as that term is defined in Article 9 of the UCC; “Consignments” means all Consignments as that term is define in Article 9 of the
